Case 2:19-cv-00093-JRS-DLP Document 155 Filed 07/20/21 Page 1 of 6 PageID #: 3589




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

  AUTUMN MARCHANT,                                         )
                                                           )
                                 Plaintiff,                )
                                                           )
                            v.                             )          No. 2:19-cv-00093-JRS-DLP
                                                           )
  KRISTA COX, et al.                                       )
                                                           )
                                 Defendants.               )


                         Order Denying Motion for Preliminary Injunction

         Plaintiff Autumn Marchant, an inmate at Rockville Correctional Facility, brought this civil

  rights lawsuit alleging that the defendants exhibited deliberate indifference to her need for

  treatment for allergies and asthma. She seeks a preliminary injunction in the form of an order

  directing the defendants to prescribe her a "full medical diet." Dkt. 117. For the reasons that follow,

  the motion for a preliminary injunction is denied.

                                              I. Factual Background

         Ms. Marchant claims she suffers from asthma and multiple food allergies, including barley,

  blueberry, cabbage, green bean, pork, lettuce, black pepper, watermelon, mushroom, shellfish,

  cow's milk, plum, green pepper, tomato, cucumber, pineapple, peanut, and walnut. Dkt. 117-1 ¶ 5.

  When she consumes these foods, she experiences severe abdominal pain, diarrhea, profuse

  sweating, blotchy red skin or hives, pale clammy skin, itchy skin, dizziness or lightheadedness,

  nausea, headaches, trouble breathing and shortness of breath, bloating, and gas, among other

  symptoms. Id. ¶ 6.

         Ms. Marchant underwent skin prick allergy testing in 2010 to detect the presence of food

  and other allergies. Dkt. 120-1 ¶ 3; dkt. 120-2. In a skin prick test, a patient's skin is exposed to
Case 2:19-cv-00093-JRS-DLP Document 155 Filed 07/20/21 Page 2 of 6 PageID #: 3590




  several potential allergy-inducing substances, and the skin is then observed for sign of an allergic

  reaction. Dkt. 120-1 ¶ 4. In addition, histamine and saline are tested as control measures. Id. Most

  people have some reaction to histamine while saline typically produces no reaction. Id. After the

  substances are scratched into the surface of the skin, the next step is to wait roughly 15-30 minutes

  to see if any reactions occur. Id. If a reaction occurs, the bump (the "wheal") and surrounding

  inflamed, red skin (the "flare") are measured in millimeters. Id. The larger the wheal and flare, the

  higher the sensitivity to the substance. Id. The mere presence of a wheal and flare do not indicate

  an allergy. Id. The size of the wheal and flare are compared to the histamine prick since the

  histamine prick is designed to elicit a mild response. Id.

         In Ms. Marchant's 2010 skin prick test, the histamine reaction measured at 9 mm. Id. ¶ 6.

  Cabbage, green beans, watermelon, and peanuts were the only foods which produced reactions

  larger than 9 mm. Id. These reactions were minimal, especially when compared to Ms. Marchant's

  seasonal allergy to ragweed, which produced flares between 25 and 40 mm. Id. The 2010 skin

  prick test revealed that Ms. Marchant has a very slight sensitivity to cabbage, green beans,

  watermelon, and peanuts. Id. Such sensitivity would not produce allergic reactions. Id. The wheals

  and flares for these foods were not large enough to qualify as food allergies because they were

  only slightly larger than the control response. Id.

         Since April 2020, Ms. Marchant has had six visits with medical providers. She has not

  presented at these visits with signs or symptoms consistent with a food allergy. Dkt. 120-1 ¶ 12.

  She has also maintained a relatively stable weight during that time. Id. ¶ 13; dkt. 120-4 p. 2 (weight




                                                    2
Case 2:19-cv-00093-JRS-DLP Document 155 Filed 07/20/21 Page 3 of 6 PageID #: 3591




  155 pounds), 5 (weight 155 pounds), 8 (weight 152 pounds), 12 (weight 152 pounds), 15 (weight

  151 pounds). 1

           Ms. Marchant has been diagnosed with "mild persistent asthma" that has been treated with

  Singulair and an inhaler. Dkt. 120-4 p. 16. She has also undergone a pulmonary function test and

  her peak expiratory flow ("PEF") measured at 83%, which is within normal limits. Dkt. 120-1 ¶

  16; dkt. 120-4 p. 16. She contends that without Singulair, she needs frequent nebulizer treatments

  and must increase the use of her inhaler. Dkt. 117-1 ¶ 6. She states that the last acute attack she

  experienced was in January 2020. Id. ¶ 9. Dr. Marchino renewed Ms. Marchant's Singulair order

  and nebulizer treatments as needed. Id. The nebulizer pass was not renewed due to COVID-19,

  but when Ms. Marchant needs treatment, she receives "an order to assess with peak flows and

  listening of chest." Id. ¶ 10.

                                     II. Preliminary Injunction Standard

           "A preliminary injunction is an extraordinary equitable remedy that is available only when

  the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

  obtain a preliminary injunction, a plaintiff must show that: (1) without this relief, [she] will suffer

  'irreparable harm'; (2) 'traditional legal remedies would be inadequate'; and (3) [she] has some

  likelihood of prevailing on the merits of [her] claims." Mays v. Dart, 974 F.3d 810, 818 (7th Cir.

  2020) (quoting Speech First, Inc. v. Killeen, 968 F.3d 628, 637 (7th Cir. 2020)). "If the plaintiff

  fails to meet any of these threshold requirements, the court must deny the injunction." GEFT

  Outdoors, LLC v. City of Westfield, 922 F.3d 357, 364 (7th Cir. 2019) (quotation and citation

  omitted).



  1
    Ms. Marchant also had a weight measurement of 180 during this time period. Dkt. 120-1 p. 19. But the Medical
  Direct at Rockville believes this is a typo in the medical records. Dkt. 120-1 ¶ 13. Ms. Marchant appears to agree that
  she did not weight 180 pounds. Dkt. 122 ¶ 16.

                                                            3
Case 2:19-cv-00093-JRS-DLP Document 155 Filed 07/20/21 Page 4 of 6 PageID #: 3592




                                             III. Discussion

            Ms. Marchant is not entitled to injunctive relief because she has not shown that she will

  suffer irreparable harm or that traditional legal remedies are inadequate. Irreparable harm is "harm

  that 'cannot be repaired' and for which money compensation is inadequate." Orr v. Shicker, 953

  F.3d 490, 502 (7th Cir. 2020) (quoting Graham v. Med. Mut. of Ohio, 130 F.3d 293, 296 (7th Cir.

  1997)). This means that the plaintiff must "demonstrate that irreparable injury is likely in the

  absence of an injunction." Mays, 974 F.3d at 822 (quoting Winter v. Nat. Res. Def. Council, Inc.,

  555 U.S 7, 20 (2008) (emphasis in Winter)). Similarly, to show that traditional legal remedies are

  inadequate, the plaintiff must show that any award "would be 'seriously deficient as compared to

  the harm suffered.'" Whitaker by Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858

  F.3d 1034, 1046 (7th Cir. 2017) (quoting Foodcomm Int'l v. Barry, 328 F.3d 300, 304 (7th Cir.

  2003)).

                   1. Allergies

            The defendants oppose Ms. Marchant's motion for a preliminary injunction arguing that

  the 2010 skin prick test does not show that she suffers from the allergies that she alleges. Ms.

  Marchant disputes the evidence regarding the results of her 2010 skin prick test, arguing that she

  is, in fact, allergic to the 18 foods she has identified. She further argues that she experiences

  gastrointestinal pain and other symptoms when she consumes those foods and that she is often

  unable to avoid them because her work prevents her from eating lunch and sometimes dinner in

  the dining hall. Dkt. 114 ¶ 4. However, she also states that she has been able to obtain acceptable

  foods from commissary. Dkt. 122 ¶ 14. And, her medical records indicate that her weight remained

  stable during 2020 and that she has not sought medical care for her alleged allergies during 2020.

  Dkt. 120-1 ¶ 12; dkt. 120-4 p. 2, 5, 8, 12, 15. While she states that defendant Dr. Cox threatened



                                                    4
Case 2:19-cv-00093-JRS-DLP Document 155 Filed 07/20/21 Page 5 of 6 PageID #: 3593




  to retaliate against her if she continued to complain about her allergies and her diet, she states that

  this statement was made in 2017. Dkt. 120 ¶ 9. Dr. Cox has not worked at Rockville Correctional

  Facility since December 2019. Dkt. 104-3 ¶ 2. Thus, the evidence reflects that Ms. Marchant has

  been able to manage her condition through commissary foods and that nothing presently hinders

  her from seeking care for her alleged allergies. These are not circumstances in which she has shown

  irreparable harm or inadequate remedy at law.

                   2. Asthma

            Ms. Marchant has also not shown that she will suffer irreparable harm on her asthma

  claims. While she alleges that her asthma treatment had been discontinued, she recognizes that she

  currently has a Singulair prescription and, while she does not have a nebulizer pass, she receives

  attention for breathing problems when she requests it. Dkt. 117-1 ¶ 9, 10. She therefore has not

  shown that she will suffer any irreparable harm if she is not granted injunctive relief on her asthma

  claims.

                                             IV. Conclusion

            As discussed above, Ms. Marchant is not entitled to preliminary relief and her motion for

  a preliminary injunction, dkt. [116], is denied. Her motions to submit additional evidence, dkt.

  [121], and dkt. [125], are granted to the extent that that evidence was considered in reaching this

  ruling.

  IT IS SO ORDERED.



  Date: 7/20/2021




                                                    5
Case 2:19-cv-00093-JRS-DLP Document 155 Filed 07/20/21 Page 6 of 6 PageID #: 3594




  Distribution:

  AUTUMN MARCHANT
  224851
  ROCKVILLE - CF
  ROCKVILLE CORRECTIONAL FACILITY
  Inmate Mail/Parcels
  811 West 50 North
  Rockville, IN 47872

  All Electronically Registered Counsel




                                          6
